ORDER

PER CURIAM.
Stephen Bowden (Defendant) appeals the judgment of conviction that the Circuit Court of the City of' St. Louis entered after finding Defendant guilty of leaving the scene of a motor vehicle accident. Defendant claims the trial court abused its discretion in admitting hearsay testimony relating to the estimated cost of repairs for the damaged .vehicle.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not dearly erroneous. An extended opinion would have no precedential value.- We have, however, provided a memorandum opinion only for the- use of the parties' setting .forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).